                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION
__________________________________________________________________
THOMAS HODGES and CHERYL )               Cause No. CV-19-46-GF-BMM
HODGES, Individually and as          )
guardian of Thomas Hodges,           )
                                     )
             Plaintiffs,             )           ORDER
                                     )
vs.                                  )
                                     )
UNITED STATES OF AMERICA, )
and JOHN DOES I-III,                 )
                                     )
             Defendants.

      Upon the filing and reading of the Plaintiffs’ Motion (Unopposed)

Requesting Court to Exercise Supplemental Jurisdiction, and for good cause

shown, IT IS HEREBY ORDERED THAT this Court shall exercise supplemental

jurisdiction over the state law claims currently pending in the Montana Eighth

Judicial District Court, styled Thomas Hodges and Cheryl Hodges, Individually and

as guardian of Thomas Hodges, v. Rollin Bearss, M.D., Benefis Medical Group, and

John Does I-V, Cause No. CDV-19-0550.

      DATED this 9th day of March, 2020.
